DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 21-22 of U.S. Patent No. US 10,151,493 in view of Ayastuy et. al (US 7,044,729 B2).
 With respect to claim 21 US 10,151,493 discloses a grill, comprising:
a solenoid valve comprising a switch and a handle, the switch actuated by manipulation of the handle, the solenoid valve configured to be held open by a current [claim 1 lines 2-4];
a flame rectification sensor positioned to monitor for a presence or absence of a flame produced by the gas burner, the flame rectification sensor configured to provide a flame detection signal based upon a presence of a flame produced by the gas burner or based upon an absence of a flame produced by the gas burner [claim 1 lines 13-18],
an igniter [claim 1 line 19]; and
a control circuit electrically coupled to the solenoid valve, the igniter, the switch, and the flame rectification sensor, the control circuit configured to selectively send the current to the solenoid valve when the switch is closed
wherein the solenoid valve cannot be moved from a closed position to an open position by current sent from the control circuit [claim 1 lines 20-26],
the control circuit further configured to determine a presence or an absence of a flame produced by the gas burner based on the flame detection signal, and to close the solenoid valve by removing the current to the solenoid valve when the control circuit does not detect the presence of a flame by not receiving the flame detection signal representative of the presence of a flame produced by the gas burner within a predetermined period of time after activating the igniter [claim 1 lines 27-35].
Claim 1 of US 10,151,493 does not disclose a gas burner that is connectable to a gas supply that provides a source of combustible gas.
Ayastuy et. al discloses a control system for a gas burner that includes a gas burner [reference character 2] connectable to a gas supply [see Fig. 1] that provides a source of combustible gas.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the grill taught by US 10,151,493 by providing the grill with a gas burner that is connectable to a gas supply that provides a source of combustible gas, as taught by Ayastuy in order to provide the grill with a source of heat for cooking.
With respect to claim 22 US 10,151,493 (claim 2) discloses the control circuit is configured to determine the presence of a flame being produced by the gas burner by determining a derivative of the signal from the flame rectification sensor over a period from before the ignition current is sent to the igniter to after the ignition current is sent to the igniter [claim 2 lines 36-41].
With respect to claim 23 US 10,151,493 (claim 3) discloses that the flame rectification sensor comprises a spark igniter [claim 3 lines 42-43].
With respect to claim 24 US 10,151,493 (claim 4) discloses that the igniter is configured to ignite a gas using a hot surface igniter [column 4 lines 44-45].
With respect to claim 25 US 10,151,493 (claim 5) discloses a cam member mechanically coupled to the handle, wherein actuating the handle moves a cam of the cam member to close the switch [claim 5 lines 46-49].
With respect to claim 26 US 10,151,493 (claim 6) discloses that the cam is configured to hold the switch closed when the handle of the solenoid valve is in an open position [claim 6 lines 50-52].

Claims 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 21-22 of U.S. Patent No. US 10,151,493 in view of Fredin-Garcia et. al (US 6,126,435).
 With respect to claim 32 US 10,151,493 (claim 21) discloses a grill, comprising:
a plurality of solenoid valves that are each associated with the respective plurality of gas burners, wherein each of the plurality of solenoid valves is disposed to selectively allow or disrupt combustible gas flow from the source to the respective gas burner associated with each respective solenoid valve, wherein each solenoid valve of the plurality of solenoid valves comprises a switch and a handle, the switch actuated by manipulation of the handle, the solenoid valve configured to be held open by a current [claim 21 lines 17-15];
a plurality of flame rectification sensors, each respective flame rectification sensor positioned to monitor for a presence or an absence of a flame produced by the respective gas burner in a grill, each respective flame rectification sensor is configured to provide a flame detection signal based upon the presence of a flame produced by the respective gas burner or based upon the absence of a flame produced by the respective gas burner [claim 21 lines 16-24],
an igniter [claim 21 lines 25]; and
a control circuit electrically coupled to each of the plurality of solenoid valves, the igniter, each of the plurality of switches, and each of the plurality of flame rectification sensors, the control circuit configured to selectively send the current to the respective solenoid valve when the respective switch is closed wherein each of the plurality of solenoid valves cannot be moved from a closed position to an open position by current sent from the control circuit [claim 21 lines 26-34],
the control circuit further configured to determine the presence or the absence of a flame produced by the respective gas burner based on the flame detection signal received from the respective flame rectification sensor, and to close the respective solenoid valve by removing the current to the respective solenoid valve when the control circuit does not detect the presence of a flame by not receiving the flame detection signal representative of the presence of a flame produced by the respective gas burner within a predetermined period of time after activating the igniter [claim 21 lines 35-45].
US 10,151,493 does not disclose a plurality of gas burners that are connectable to a gas supply that provides a source of combustible gas.
Fredin-Garcia discloses an electronic ignition system for a gas stove which includes a plurality of burners [reference character 12] connected to a gas source that provides a source of combustible gas.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the grill taught by US 10,151,493 by providing the grill with a gas burner that is connectable to a gas supply that provides a source of combustible gas, as taught by Fredin-Garcia in order to provide the grill with a source of heat for cooking.
With respect to claim 33 US 10,151,493 (claim 22) discloses that the igniter is a plurality of igniters, wherein each respective igniter of the plurality of igniters is associated with a respective gas burner of each of the plurality of gas burners [claim 22 lines 46-50].

Claims 34-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,830,449 in view of Ayastuy et. al (US 7,044,729 B2).
With respect to claim 34 US 10,830,449 (claim 1) discloses a grill, comprising:

a solenoid valve comprising a switch and a handle, the switch actuated by manipulation of the handle, the solenoid valve configured to be held open by a current [claim 1 lines 7-9];
a flame rectification sensor positioned to monitor for a presence or absence of a flame produced by the gas burner, the flame rectification sensor configured to provide a flame detection signal based upon a presence of a flame produced by the gas burner or based upon an absence of a flame [claim 1 lines 10-15],
an igniter [claim 1 line 16]; and
a control circuit electrically coupled to the solenoid valve, the igniter, the switch, and the flame rectification sensor, the control circuit configured to selectively send the current to the solenoid valve when the switch is closed [claim 1 lines 17-21],
the control circuit further configured to determine a presence of a flame produced by the gas burner based on identifying a change in the flame detection signal by a comparison of the flame detection signal received during a time before current was sent to the igniter and the flame detection signal received during a time after current was sent to the igniter, wherein the control circuit continues to provide current to the solenoid valve as long as the flame detection signal based upon the presence of the flame produced by the gas burner is continued to be received, and to close the solenoid valve by removing the current to the solenoid valve when the control circuit does not detect the presence of a flame by not identifying the change in the flame rectification signal within a predetermined period of time after current is sent to the igniter [claim 1 lines 22-37].
US 10,830,449 (claim 1) does not dislose a gas burner that is connectable to a gas supply that provides a source of combustible gas.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the grill taught by US 10,830,449 (claim 1) by providing the grill with a gas burner that is connectable to a gas supply that provides a source of combustible gas, as taught by Ayastuy in order to provide the grill with a source of heat for cooking.
With respect to claim 35 US 10,830,449 (claim 2) discloses that the control circuit is configured to determine the presence of a flame being produced by the gas burner by determining a derivative of the signal from the flame rectification sensor over a period from before the ignition current is sent to the igniter to after the ignition current is sent to the igniter [claim 2 lines 38-43].
With respect to claim 36 US 10,830,449 (claim 3) discloses that the flame rectification sensor comprises a spark igniter [claim 3 lines 44-45].
With respect to claim 37 US 10,830,449 (claim 4) discloses that the igniter is configured to ignite a gas using a hot ceramic surface [claim 4 lines 46-47].
With respect to claim 38 US 10,830,449 (claim 5) discloses a cam member mechanically coupled to the handle, wherein actuating the handle moves a cam of the cam member to close the switch [claim 5 lines 48-51].
With respect to claim 39 US 10,830,449 (claim 6) discloses that the cam is configured to hold the switch closed when the handle of the solenoid valve is in an open position [claim 6 lines 52-54].
With respect to claim 40 US 10,830,449 (claim 7) discloses that the control circuit comprises a power supply circuit [claim 7 lines 55-56].
With respect to claim 41 US 10,830,449 (claim 8) discloses that the control circuit comprises a center-tapped transformer [claim 8 lines 57-58].
With respect to claim 42 US 10,830,449 (claim 9) discloses that the solenoid valve cannot be moved from a closed position to an open position by current sent from the control circuit [claim 9 lines 59-61].

Claims 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 21-22 of U.S. Patent No. US 10,151,493 in view of Ayastuy et. al (US 7,044,729 B2).
 With respect to claim 43 US 10,151,493 discloses a grill, comprising:
a solenoid valve comprising a switch and a handle, the switch actuated by manipulation of the handle, the solenoid valve configured to be held open by a current [claim 1 lines 2-4];
a flame sensor positioned to monitor for a presence or absence of a flame produced by the gas burner, the flame sensor configured to provide a flame detection signal based upon a presence of a flame produced by the gas burner or based upon an absence of a flame produced by the gas burner [claim 1 lines 13-18],
an igniter [claim 1 line 19]; and
a control circuit electrically coupled to the solenoid valve, the igniter, the switch, and the flame rectification sensor, the control circuit configured to selectively send the current to the solenoid valve when the switch is closed
wherein the solenoid valve cannot be moved from a closed position to an open position by current sent from the control circuit [claim 1 lines 20-26],
the control circuit further configured to determine a presence or an absence of a flame produced by the gas burner based on the flame detection signal, and to close the solenoid valve by removing the current to the solenoid valve when the control circuit does not detect the presence of a flame by not receiving the flame detection signal representative of the presence of a flame produced by the gas burner within a predetermined period of time after activating the igniter [claim 1 lines 27-35].
Claim 1 of US 10,151,493 does not disclose a gas burner that is connectable to a gas supply that provides a source of combustible gas.
Ayastuy et. al discloses a control system for a gas burner that includes a gas burner [reference character 2] connectable to a gas supply [see Fig. 1] that provides a source of combustible gas.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the grill taught by US 10,151,493 by providing the grill with a gas burner that is connectable to a gas supply that provides a source of combustible gas, as taught by Ayastuy in order to provide the grill with a source of heat for cooking.
With respect to claim 44 US 10,151,493 (claim 2) discloses the control circuit is configured to determine the presence of a flame being produced by the gas burner by determining a derivative of the signal from the flame rectification sensor over a period from before the ignition current is sent to the igniter to after the ignition current is sent to the igniter [claim 2 lines 36-41].
With respect to claim 45 US 10,151,493 (claim 3) discloses that the flame rectification sensor comprises a spark igniter [claim 3 lines 42-43].
With respect to claim 46 US 10,151,493 (claim 4) discloses that the igniter is configured to ignite a gas using a hot surface igniter [column 4 lines 44-45].
With respect to claim 47 US 10,151,493 (claim 5) discloses a cam member mechanically coupled to the handle, wherein actuating the handle moves a cam of the cam member to close the switch [claim 5 lines 46-49].
With respect to claim 48 US 10,151,493 (claim 6) discloses that the cam is configured to hold the switch closed when the handle of the solenoid valve is in an open position [claim 6 lines 50-52].

Claims 54-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,830,449 in view of Ayastuy et. al (US 7,044,729 B2).
With respect to claim 54 US 10,830,449 (claim 1) discloses a grill, comprising:
a solenoid valve comprising a switch and a handle, the switch actuated by manipulation of the handle, the solenoid valve configured to be held open by a current [claim 1 lines 7-9];
a flame sensor positioned to monitor for a presence or absence of a flame produced by the gas burner, the flame sensor configured to provide a flame detection signal based upon a presence of a flame produced by the gas burner or based upon an absence of a flame [claim 1 lines 10-15],
an igniter [claim 1 line 16]; and
a control circuit electrically coupled to the solenoid valve, the igniter, the switch, and the flame rectification sensor, the control circuit configured to selectively send the current to the solenoid valve when the switch is closed [claim 1 lines 17-21],
the control circuit further configured to determine a presence of a flame produced by the gas burner based on identifying a change in the flame detection signal by a comparison of the flame detection signal received during a time before current was sent to the igniter and the flame detection signal received during a time after current was sent to the igniter, wherein the control circuit continues to provide current to the solenoid valve as long as the flame detection signal based upon the presence of the flame produced by the gas burner is continued to be received, and to close the solenoid valve by removing the current to the solenoid valve when the control circuit does not detect the presence of a flame by not identifying the change in the flame rectification signal within a predetermined period of time after current is sent to the igniter [claim 1 lines 22-37].
US 10,830,449 (claim 1) does not dislose a gas burner that is connectable to a gas supply that provides a source of combustible gas.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the grill taught by US 10,830,449 (claim 1) by providing the grill with a gas burner that is connectable to a gas supply that provides a source of combustible gas, as taught by Ayastuy in order to provide the grill with a source of heat for cooking.
With respect to claim 55 US 10,830,449 (claim 2) discloses that the control circuit is configured to determine the presence of a flame being produced by the gas burner by determining a derivative of the signal from the flame rectification sensor over a period from before the ignition current is sent to the igniter to after the ignition current is sent to the igniter [claim 2 lines 38-43].
With respect to claim 56 US 10,830,449 (claim 3) discloses that the flame rectification sensor comprises a spark igniter [claim 3 lines 44-45].
With respect to claim 57 US 10,830,449 (claim 4) discloses that the igniter is configured to ignite a gas using a hot ceramic surface [claim 4 lines 46-47].
With respect to claim 58 US 10,830,449 (claim 5) discloses a cam member mechanically coupled to the handle, wherein actuating the handle moves a cam of the cam member to close the switch [claim 5 lines 48-51].
With respect to claim 59 US 10,830,449 (claim 6) discloses that the cam is configured to hold the switch closed when the handle of the solenoid valve is in an open position [claim 6 lines 52-54].
With respect to claim 60 US 10,830,449 (claim 7) discloses that the control circuit comprises a power supply circuit [claim 7 lines 55-56].
With respect to claim 61 US 10,830,449 (claim 8) discloses that the control circuit comprises a center-tapped transformer [claim 8 lines 57-58].
With respect to claim 62 US 10,830,449 (claim 9) discloses that the solenoid valve cannot be moved from a closed position to an open position by current sent from the control circuit [claim 9 lines 59-61].

Allowable Subject Matter

Claims 27-31 and 49-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762